ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-148, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), CHRISTOPHER J. BUCKLEY of JERSEY CITY, who was admitted to the bar of this State in 2010, should be censured based on respondent’s guilty plea in the Superior Court of New Jersey, to simple assault, a disorderly persons offense, in violation of N.J.S.A. 2C:12-l(a), conduct that violates RPC 8.4(b)(eommission of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer);
And CHRISTOPHER J. BUCKLEY having been ordered to show cause why he should not be disbarred or otherwise disciplined;
*479And the Court having determined from its review of the matter that a three-month term of suspension from practice is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that CHRISTOPHER J. BUCKLEY is suspended from the practice of law for a period of three months, effective October 21, 2016, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.